DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) and Species of Figs. 1-6 in the reply filed on 02/14/22 is acknowledged.  The traversal is on the ground(s) that:
1) the method claims are based on the delivery device and indicator of claim 1 so that the claims should be examined together.  This is found persuasive.  Therefore, claims 1 & 20 are being examined together.  However, the method claim 26 (e.g. an absorbent material attached to said bottom face, and where said absorbent material is impregnated with said pH indicated) have found to describe in non-elected species of Figs. 7-8, see the response below.  Therefore, claim 26 is withdrawn.

2) the restriction does not appear to provide a reasonable basis the location of the indicator support a restriction to a single species.  This is not found persuasive because the indicator in Figs. 1-6 being in different configuration and located different location with respect to the indicator in Figs. 7-8. For example: The Fig. 6 shows that the pH indicator 60 located at the side wall 53 of the post 52 within the recess, the outer annular face 55 of the recess, and on the bottom face 36 of the hub 20 facing the skin of the patient.  Meanwhile, The Fig. 7 shows that the annular shape of the leak indicator 42 defines an annular space 44 surrounding the cannula 34 within the recess 40.  The Fig. 8 shows that the leak detector 62 is an absorbent material coated on or impregnated with the pH indicator and attached to or formed on the bottom face 36 of the hub 20 to contact the skin of the patient around the cannula 34.
Examiner states on page 4 of Restriction/Election 01/07/22 that: 

    PNG
    media_image1.png
    200
    714
    media_image1.png
    Greyscale

Since Applicant does not submit any evidences, therefore, the restriction/election requirement 01/07/22 still valid and is therefore made FINAL.
Note: claims 10, 14, 19 & 26 require that the leak detector is an absorbent material.  This limitation “absorbent material” has found in non-elected species of Figs. 7-8.  Therefore, claims 10, 14, 19 & 26 are withdrawn. 
Claims 10, 14, 19 & 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, and Species of Figs. 7-8, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/14/22.
Currently, claims 1-9, 11-13, 15-18, 20-25 are being examined in this current office action. 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 recites the limitation "the skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 12, 18, 20, 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by Van Antwerp et al. (US 2003/0009131).
Regarding claim 1, Van Antwerp discloses a fluid delivery device for introducing a fluid into a patient, said fluid delivery device comprising:
a delivery element 14 for introducing a fluid into the patient at an injection site 30 on the patient 16; and 
a leak detector (e.g. product of a chemical reaction located near the injection site and the at least one component within the fluid, is a colored complex; wherein the chemical composition includes 4-amino-antipyrine; potassium ferricyanide and horse radish peroxidase (HRP), see abstract, para [0008], also see para [0050-0056]) positioned on said delivery device to contact fluid leakage from the injection site, said leak detector comprising a pH indicator (e.g. the chemical reaction changes to different color) to produce a visible color change (e.g. a bright or deep blue colored complex, or other colors such as red, yellow, orange, pink, green, purple, para [0053-0054]) when in contact with the fluid leakage from the injection site 30.  Note: each of visible colors represents for different pH indication levels. 
Regarding claim 2, wherein said fluid delivery device includes a hub 14 having a bottom side 32 with an interface 28 (with an adhesive) for contacting the skin of the patient, a cannula 18 for penetrating the skin of the patient at the injection site 30, and where said pH indicator (e.g. the chemical reaction changes color) surrounds said cannula 18 at the injection site 30 (e.g. the fluid leaking is trapped by surrounding pad 28, para [0048]).. 
Regarding claim 3, Van Antwerp states in para [0051] that: the delivery device is a clear plastic infusion set 14; the delivery device is an infusion pump 24 with clear plastic parts incorporated in the infusion pump 24, for the individual to see through the infusion pump 24 and observe the gel near the infusion site 30; the delivery device includes other transparent material such as glass, creams, crystal, laminates, or the like for the individual to see through the delivery device and observe the gel near the injection site, para [0051]). Therefore, the hub 14 of the delivery device has a top side (formed of 
Regarding claim 8, wherein said pH indicator (e.g. the chemical reaction changes color; the chemical positioned near the infusion site is a component of an adhesive, para [0009]) is provided on a bottom side of said hub.  
Regarding claim 9, wherein said pH indicator (the chemical composition) is a coating formed on said bottom side of said hub (e.g. the chemical positioned near the infusion site is a component of a gel, para [0009]; the chemical positioned near the infusion site is embedded in the base of the delivery device, para [0009].  In other words, the pH indicator is a coating formed on the bottom side of the hub).  
Regarding claim 12, Van Antwerp discloses an injection delivery device comprising: 
a hub 14 having an interface 28 (and/or adhesive) for contacting the skin of a patient, 
a cannula 18 for penetrating the skin of the patient and delivering a fluid to an injection site 30 of the patient; and 
a leak detector (e.g. product of a chemical reaction located near the injection site and the at least one component within the fluid, is a colored complex; wherein the chemical composition includes 4-amino-antipyrine; potassium ferricyanide and horse radish peroxidase (HRP), see abstract, para [0008], also see para [0050-0056]) deposited within the pad 28; wherein the pad 28 is positioned on the (bottom). Therefore, the leak detector is located on the hub and oriented for contacting fluid leaking from the delivery site. 
said leak detector including a pH WO 2019/067386PCT/US2018/052535-23 -indicator (e.g. the chemical reaction changes to different color) to produce a visible color change (e.g. a bright or deep blue colored complex, or other colors such as red, yellow, orange, pink, green, purple, para [0053-0054]) when in contact with the fluid leakage from the injection site 30.  Note: each of visible colors represents for different pH indication levels. 
Regarding claim 18, wherein said hub (formed of transparent/clear material, para [0051] has an outer surface where said leak detector (the chemical components 36 or 38 is deposited within the pad 28) is visible to the patient through said outer face.  
Regarding claim 20, it encompasses the same scope of the invention as to that of claims 1 except they are drafted in method format instead of apparatus format.  The claim is therefore rejected for the same reason as set forth above.
Van Antwerp discloses a method of detecting leakage from a delivery device at a delivery site of a patient, said method comprising the steps of: 
positioning the delivery device 14 on a skin 16 of a patient, the delivery device 14 having a cannula 18 for positioning in the skin patient at an injection site 30 to a depth for delivering a fluid to the patient; and 
providing a pH indicator (e.g. the chemical reaction in between chemical composition, i.e. 4-amino-antipyrine; potassium ferricyanide and horse radish peroxidase (HRP) with leaking fluid will change to bright or deep blue color) on the delivery device (via pad 28) in a location to contact fluid leaking from the injection site 30, the pH indicator for exhibiting a visible color change (bright or deep blue color) to the patient when in contact with fluid leaking from the injection site.
Regarding claim 23, the pH indicator (blue color) surrounds the cannula 18.  
Regarding claim 24, wherein said delivery device 14 includes a hub (a dorm shape located on upper surface of the pad 28, in Figs. 2a-2b).  As best as understood, a bottom face of the hub being contacted the adhesive pad 28; wherein the lower face of adhesive pad 26 is contacting the skin of the patient.  In other words, the bottom face of the hub being contacted (indirectly, via the adhesive pad 28) the skin of the patient.  Since the pH indicator (the chemical composition) is deposited within the pad 28, or with an adhesive, para [0051].  Therefore, the pH indicator is attached to the bottom face of the hub. 
Regarding claim 25, the pad 28 containing the pH indicator (the chemical composition) is positioning on the bottom face of the hub.  Therefore, the pH indicator is coating on the bottom face. 

Claims 1-3, 6-9, 12, 14-15, 18, 20, 23-25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by NIE et al. (US 2014/0100522).
Regarding claim 1, NIE discloses a fluid delivery device 12 for introducing a fluid into a patient, said fluid delivery device comprising:

a leak detector 42 positioned on said delivery device to contact fluid leakage from the injection site 46,
said leak detector 42 comprising a pH indicator 42 (a reactant of mixture in between reactive chemical compound, i.e. potassium persulfate and 4-aminoantipyrine, which react with the phenol and m-cresol to produce a rapid color change, para [0013-0014, 0038-0042] to produce a visible color change (dark blue) when in contact with the fluid leakage from the injection site, para [0038-0042].  
Note: each of visible colors represents for each different pH indication levels. 
Regarding claim 2, wherein said fluid delivery device 12 includes a hub 20 having a bottom side 36 with an interface (adhesive layer 22) for contacting the skin of the patient, a cannula 34 for penetrating the skin of the patient at the injection site, and where said pH indicator (the color changes to blue) surrounds said cannula at the injection site 46.  
Regarding claim 3, wherein said hub 20 of said delivery device formed of clear or transparent components, para [0035-0036]. Therefore, the hub 20 has a top side and where said color change from said pH indicator is visible through said top side of said hub, para [0035-0036].  
Regarding claim 6, wherein said hub 20 includes a fluid coupling 28 and a bottom face 36 with an annular recess 40 surroundingWO 2019/067386PCT/US2018/052535 -22said cannula 34 and where said pH indicator (color changes to blue) is provided in said annular recess 40 via the leak detector 42.  
Regarding claim 7, wherein said interface 22 includes an adhesive 22 for attaching said delivery device to the patient, where said adhesive 22 surrounds said pH indicator 42.  
Regarding claim 8, wherein said pH indicator 42 (when color changes to blue color) is provided on a bottom side of said hub 20, see Fig. 3.  
Regarding claim 9, wherein said pH indicator 42 is a coating formed on said bottom side of said hub, see Fig. 3.
Regarding claim 12, NIE discloses an injection delivery device comprising: 
a hub 20 having an interface/adhesive 22 for contacting the skin of a patient, 

a leak detector 42 on said hub and oriented for contacting fluid leaking from said delivery site 46, said leak detector 42 including a pHWO 2019/067386PCT/US2018/052535-23 - indicator 42 (a reactant of mixture in between reactive chemical compound, i.e. potassium persulfate and 4-aminoantipyrine, which react with the phenol and m-cresol to produce a rapid color change, para [0013-0014, 0038-0042) to produce a visible color change (dark blue) when in contact with the fluid leakage from the injection site, para [0038-0042].  
Note: each of visible colors represents for each different pH indication levels. 
Regarding claim 14, NIE discloses that the leak indicator 42 is an absorbent material containing a color-chaining component that is able to provide a visual color indicator in the event of leakage at the infusion site, para [0034]. In other words, the leak indicator 42 is an absorbent material impregnated with said pH indicator, and where said absorbent material is on said interface and visible to the patient through a top side of said hub (wherein the hub 20 formed of clear or transparent components, para [0035-36]).  
Regarding claim 15, wherein said hub 20 has a fluid coupling 28 on a top face 32/33 and a bottom face 36 with an annular recess 40 surrounding said cannula 34 to capture the fluid leaking from said injection site 46, and where said pH indicator 42 (when the leaking detector 42 changes to dark blue color) is provided in said recess 40.  
Regarding claim 18, wherein said hub 20 has an outer surface (e.g. the hub 20 formed of transparent/clear material); therefore, where said leak detector is visible to the patient through said outer face.  
Regarding claim 20, NIE discloses a method of detecting leakage from a delivery device at a delivery site of a patient, said method comprising the steps of: positioning the delivery device 12 on the skin of a patient, the delivery device 12 having a cannula 34 for positioning in the skin patient at an injection site 46 to a depth for delivering a fluid to the patient; and providing a pH indicator 42 (a reactant of mixture in between reactive chemical compound, i.e. potassium persulfate and 4-aminoantipyrine, which react with the phenol and m-cresol to produce a rapid color change, para [0013-0014, 0038-0042) on the delivery device 12 in a location to contact fluid leaking from the injection site 46, the pH indicator 
Note: each of visible colors represents for each different pH indication levels. 
Regarding claim 23, wherein said pH indicator 42 surrounds said cannula 34, Fig. 3.  
Regarding claim 24, wherein said delivery device 12 includes a hub 20 with a bottom face 36 for contacting the skin of the patient, and where said pH indicator 42 is attached to the bottom face 36.  
Regarding claim 25, wherein said pH indicator 42 is a coating on said bottom face 36 (e.g. it is noted that the bottom face 36 is also included a bottom surface of the hub 20; wherein the bottom surface is located within the annular recess region 44.  The pH indicator 42 is positioning/coating on the bottom face within the annular recess region 44, see Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11, 13, 15, 16-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerp et al. (US 2003/0009131).
	Regarding claim 4, Van Antwerp discloses all claimed subject matter as required in claim 1 above.  Van Antwerp discloses that a visible color change such as bright blue colored complex, para [0053], or deep blue colored complex, para [0054]. 
Based on Universal indicator, https://en.wikipedia.org/wiki/Universal_indicator, the pH of blue color ranges from 6.0-7.6 or 8.0-9.6.  It appears that within the requirement ranges of pH 7.0 to 7.8. 
Universal indicator components 
Indicator 
Low pH colour 
Transition pH range 
High pH colour 
Thymol blue (first transition) 
Red 
1.2 – 2.8 
Yellow 
Methyl orange 
Red 
3.2 – 4.4 
Yellow 
Methyl red 
Red 
4.8 – 6.0 
Yellow 
Bromothymol blue 
Yellow 
6.0 – 7.6 
Blue 
Thymol blue (second transition) 
Yellow 
8.0 – 9.6 
Blue 
Phenolphthalein 
Colourless 
08.3 – 10.0 
Fuchsia 


In the case that if the pH values of the bright blue colored complex or deep blue colored complex are not overlap (or a little bit out of the required range pH 7.0-7.8, for example: the pH is 8.0-9.6, as indicated in Universal indicator) but are close enough that one skilled in the art would have expected them to have the same properties or same function such as changing blue color for detecting of leaking. 
Regarding claim 5, Van Antwerp discloses all claimed subject matter as required in claims 1-4 above except for the pH indicator as bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the bright blue color or deep blue color or bromothymol blue would perform same function such as detecting of leaking. 
Regarding claim 6, Van Antwerp discloses all claimed subject matter as required in claims 1-2 above. Van Antwerp discloses that wherein said hub 14 includes a fluid coupling (a top housing of the hub 14 being connected to a tube 12) and a bottom face 32 with an annular recess (e.g., adjacent to element 30 in Fig. 2a; a circular recess 32 located adjacent to the cannula 18 in Fig. 2b; also see marked up figure below) surroundingWO 2019/067386PCT/US2018/052535 -22said cannula 18 and where said pH indicator (when the chemical reaction changes color at the infusion site 30, para [0050]) is provided in the pad 28 which is near/outside of the annular recess.  Meanwhile, the claim 6 requires that the pH indicator being provided in the annular recess.

    PNG
    media_image2.png
    372
    517
    media_image2.png
    Greyscale

As noted that the chemical component (a-amino-antipyrine or potassium ferricyanide, in Figs. 6-7, or horse radish peroxidase -HRP) deposited within the pad 28, when the fluid leaking near the infusion site trapped by surround pad 28, the reaction of chemical component and the leaking fluid/drug will bring the result of changing color in the pad 28 from clear color to bright or deep blue color.  Therefore, a person skilled in the art would recognize that the chemical component can be deposited near the injection site such as in the annular recess, and when the fluid is leaking, a user can identify the leaking issue. 
It would have been obvious to one having ordinary skill in the art at prior to the effective filling date of the claimed invention was made to obtain a pH indicator (e.g. coating a chemical component) located within the annular recess (adjacent/around the cannula), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As mentioned above, if the chemical component being deposited within the annular recess, when the fluid is leaking, the chemical component (located within the annular recess) reacts with the leaking fluid to appear the bright or deep blue color in the annular recess to alert a leaking issue at the insertion site. 
Regarding claim 7, Van Antwerp discloses all claimed subject matter as required in claims 1-2 & 6 above.  Van Antwerp discloses that wherein said interface 28 includes an adhesive (para [0047]) for attaching said delivery device to the patient, where said adhesive surrounds said pH indicator.  
Regarding claim 11, Van Antwerp discloses all claimed subject matter as required in claims 1-2 above.  Van Antwerp discloses that wherein said delivery device is configured for delivering an insulin solution to said patient. With regarding the (delivery device is) limitation “configured for delivering an Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.8 that produces a color change to bromothymol blue, which is pH 7.0 to 8.0, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in Van Antwerp is capable of delivery the insulin solution having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2) for intended use purpose to control a blood sugar of a patient.  
With regarding the limitation “where said pH indicator exhibits a visible color change at pH 7.0 to 7.8”, Van Antwerp discloses that a visible color change such as bright blue colored complex, para [0053], or deep blue colored complex, para [0054].  Based on Universal indicator, https://en.wikipedia.org/wiki/Universal_indicator, the pH of blue color ranges from 6.0-7.6 or 8.0-9.6.  It appears that within the requirement ranges of pH 7.0 to 7.8. 
Universal indicator components 
Indicator 
Low pH colour 
Transition pH range 
High pH colour 
Thymol blue (first transition) 
Red 
1.2 – 2.8 
Yellow 
Methyl orange 
Red 
3.2 – 4.4 
Yellow 
Methyl red 
Red 
4.8 – 6.0 
Yellow 
Bromothymol blue 
Yellow 
6.0 – 7.6 
Blue 
Thymol blue (second transition) 
Yellow 
8.0 – 9.6 
Blue 
Phenolphthalein 
Colourless 
08.3 – 10.0 
Fuchsia 


In the case that if the pH values of the bright blue colored complex or deep blue colored complex are not overlap (or a little bit out of the required range pH 7.0-7.8, for example: the pH is 8.0-9.6, as indicated in Universal indicator) but are close enough that one skilled in the art would have expected them to have the same properties or same function such as changing blue color for detecting of leaking. 
Regarding claim 13, Van Antwerp discloses all claimed subject matter as required in claim 12 above.  Van Antwerp discloses that the pH indicator (a visible color change) is as bright blue colored complex, para [0053], or deep blue colored complex, para [0054] but does not mention that the pH indicator more specifically such as bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the bright blue color or deep blue color or bromothymol blue would perform same function such as detecting of leaking. 
Regarding claim 15, wherein said hub 14 has a fluid coupling (via a tube 12 and a reservoir 54) on a top face (a top cylinder being connected to the tube 12) and a bottom face (a dome shaped) with an annular recess surrounding said cannula 18 to capture the fluid leaking from said injection site 30, and where said pH indicator is provided in the pad 28 that near the recess.  Meanwhile, the claim 15 requires that the pH indicator being provided in the annular recess.

    PNG
    media_image2.png
    372
    517
    media_image2.png
    Greyscale

As noted that the chemical component (a-amino-antipyrine or potassium ferricyanide, in Figs. 6-7, or horse radish peroxidase -HRP) deposited within the pad 28, when the fluid leaking near the infusion site trapped by surround pad 28, the reaction of chemical component and the leaking fluid/drug will bring the result of changing color in the pad 28 from clear color to bright or deep blue color.  Therefore, a person skilled in the art would recognize that the chemical component can be deposited near the injection site such as in the annular recess, and when the fluid is leaking, a user can identify the leaking issue. 
It would have been obvious to one having ordinary skill in the art at prior to the effective filling date of the claimed invention was made to obtain a pH indicator (e.g. coating a chemical component) located within the annular recess (adjacent/around the cannula), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  As mentioned 
Regarding claims 16 and 21, Van Antwerp discloses all claimed subject matter as required in claim 12 or 20 above.  Van Antwerp discloses that wherein said delivery device is delivering an insulin solution to said patient. With regarding the limitation “said fluid in insulin having a pH of about 7.0 to 7.8, Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.8 that produces a color change to bromothymol blue, which is pH 7.0 to 8.0, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in Van Antwerp is delivery the commercially available insulin solution (that depending a treatment of a patient that doctor subscribes to the patient) the having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2, and where said pH indicator exhibits a visible color change at about pH 7.0 to 7.8) for intended use purpose to control a blood sugar of a patient.  It is noted that the pH indicator (clear gel contains a-amino-antipyrine or potassium ferricyanide, in Figs. 6-7, or horse radish peroxidase –HRP) does not change color when in contact with skin of the patient; and the pH indicator exhibits a color change (to bright or deep blue color) when in contact with the insulin. 
Regarding claims 17 and 22, Van Antwerp discloses all claimed subject matter as required in claims 12 & 16, 20 above except for the pH indicator as bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the bright blue color or deep blue color or bromothymol blue would perform same function such as detecting of leaking. 



Claims 4-5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over NIE et al. (US 2014/0100522) in view of Locke et al. (US 2013/0066285) with evidence Klainer (US 4,846,548).
Regarding claim 4, NIE discloses all the claimed subject matter as required in the claim 1 above.  NIE also discloses that the pH indicator exhibits a visible color change, i.e. dark blue color.  Based on Universal indicator, https://en.wikipedia.org/wiki/Universal_indicator, the pH of blue color ranges from 6.0-7.6 or 8.0-9.6.  It appears that within the requirement ranges of pH 7.0 to 7.8.   In case, Applicant disagrees with Examiner, NIE in view of Locke can be rejected as below. 
In addition, Locke discloses a leak detector material that changes color or reacts as the pH changes to color: litmus, bromocresol blue, REDOX-based dye..., para [0035].
It is noted that the pH color for litmus ranges 4.5 – 8.3 (get a source from https://en.wikipedia.org/wiki/Litmus, also see prior art Klainer states that the pH of litmus ranges 4.5-8.3, col. 6, lines 11-12).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention was made to using leaking detector material with pH changes to litmus color (having pH indicator change at 4.5 – 8.3) to substitute for leaking detector material with pH changes to dark blue for their use in the detecting leaking fluid art and the selection of any of these know equivalent to detect a leaking fluid would be within the level of ordinary skill in the art.  
Regarding claim 5, NIE in view of Locke discloses all claimed subject matter as required in claims 1 & 4 above; wherein the pH indicator as blue or litmus but does not disclose a bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the dark blue (in NIE) or litmus (in Locke) would perform same function such as detecting of leaking. 
Regarding claim 11, NIE discloses all claimed subject matter as required in claims 1-2 above.  NIE discloses that wherein said delivery device is configured for delivering an insulin solution to said patient. With regarding the (delivery device is) limitation “configured for delivering an insulin solution to Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.2 that produces a color change to bromothymol blue, which is pH 7.0 to 8.0, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in NIE is capable of delivery the commercial insulin solution having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2) for intended use purpose to control a blood sugar of a patient.  
With regarding the limitation “where said pH indicator exhibits a visible color change at about pH 7.0 to 7.8”, NIE also discloses that the pH indicator exhibits a visible color change, i.e. dark blue color.  Based on Universal indicator, https://en.wikipedia.org/wiki/Universal_indicator, the pH of blue color ranges from 6.0-7.6 or 8.0-9.6.  It appears that within the requirement ranges of pH 7.0 to 7.8.   In case, Applicant disagrees with Examiner, NIE in view of Locke can be rejected as below. 
In addition, Locke discloses a leak detector material that changes color or reacts as the pH changes to color: litmus, bromocresol blue, REDOX-based dye..., para [0035].
It is noted that the pH color for litmus ranges 4.5 – 8.3 (get a source from https://en.wikipedia.org/wiki/Litmus, also see prior art Klainer states that the pH of litmus ranges 4.5-8.3, col. 6, lines 11-12).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention was made to using leaking detector material with pH changes to litmus color (having pH indicator change at 4.5 – 8.3) to substitute for leaking detector material with pH changes to dark blue for their use in the detecting leaking fluid art and the selection of any of these know equivalent to detect a leaking fluid would be within the level of ordinary skill in the art.  

Claims 13, 16-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NIE et al. (US 2014/0100522).
Regarding claim 13, NIE discloses all claimed subject matter as required in claim 12. NIE discloses that the pH indicator as a dark blue but does not specifically discloses a bromothymol blue color.  However, it would have been obvious to one having ordinary skill in the art at the time the invention In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the dark blue would perform same function such as detecting of leaking. 
Regarding claims 16 and 21, NIE discloses all claimed subject matter as required in claim 12 or 20 above.  NIE discloses that wherein said delivery device is delivering an insulin solution to said patient. With regarding the limitation “said fluid in insulin having a pH of about 7.0 to 7.8, Applicant admits that a commercially available insulin under the tradenames Lispro, Aspart and Gluisine is/are generally pH 7.0-7.8, para [0039] in the original specification.
Therefore, a person skilled in the art would recognize that the delivery device in NIE is delivery the commercially available insulin solution (that depending a treatment of a patient that doctor subscribes to the patient) the having any pH value (e.g. insulin solution having a pH of about 7.0 to 7.2) for intended use purpose to control a blood sugar of a patient.  
It is noted that the pH indicator (transparent high diffusion hydrogel having at least one compound dispersed therein that is capable of undergoing a color change when contacted with the infusion liquid, para [0036]).  In other words, the pH indicator does not change color when in contact with skin of the patient; and the pH indicator exhibits a color change (to dark blue) when in contact with the insulin. 
Regarding claims 17 and 22, NIE discloses all claimed subject matter as required in claims 12 & 16, 20 above; wherein the pH indicator shows as a dark blue color but does not specifically disclose a bromothymol blue.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a material being changed color in bromothymol blue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In addition, a person skilled in the art would recognize that the dark blue color or bromothymol blue would perform same function such as detecting of leaking. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783